Citation Nr: 9916361	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-27 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back.

2.  Entitlement to service connection for residuals of an 
injury to the shoulders, to include arthritis.

3.  Entitlement to service connection for a knot on the 
breast.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a dental injury.

8.  Entitlement to service connection for an eye disability, 
to include a hole in the left retina.

9.  Entitlement to service connection for a disability of the 
groin or prostate, to include prostatitis.

10.  Entitlement to service connection for a neuropsychiatric 
disability, to include depression.

11.  Entitlement to service connection for residuals of 
meningitis.

12.  Entitlement to service connection for residuals of a 
myocardial infarction.

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1965.

The Board of Veterans' Appeals (Board) denied entitlement to 
service connection for residuals of hepatitis in a December 
1986 decision.

This appeal stems from a July 1997 rating decision of the RO 
that denied entitlement to service connection for all the 
disabilities at issue.  Regarding the issue of service 
connection for residuals of hepatitis, the RO declined to 
reopen the claim on the basis that no new and material 
evidence had been presented.

To the extent that in May 1997 the veteran filed independent 
claims of entitlement to service connection for arthritis of 
the arms, or for a total rating for compensation purposes 
based on individual unemployability or for a permanent and 
total disability rating for pension purposes, such claims are 
not in appellate status.  These concerns are referred to the 
RO for appropriate clarification and consideration.


FINDINGS OF FACT

1.  There is not a reasonable possibility of a valid claim 
concerning whether arthritis of the back, residuals of an 
injury to the shoulders including arthritis, a knot on the 
breast, residuals of a head injury, bilateral hearing loss, 
tinnitus, a dental injury, an eye disability including a hole 
in the left retina, a disability of the groin or prostate 
including prostatitis, a neuropsychiatric disability 
including depression, residuals of meningitis, or residuals 
of a myocardial infarction were incurred in, or aggravated 
by, service.

2.  In December 1986 the Board denied entitlement to service 
connection for residuals of hepatitis.

3.  Evidence presented since the December 1986 denial merely 
repeats the history that hepatitis was diagnosed in service; 
none of that evidence is so significant that it must be 
considered in order to decide the claim fairly.


CONCLUSIONS OF LAW

1.  Well-grounded claims of entitlement to service connection 
for arthritis of the back, residuals of an injury to the 
shoulders including arthritis, a knot on the breast, 
residuals of a head injury, bilateral hearing loss, tinnitus, 
a dental injury, an eye disability including a hole in the 
left retina, a disability of the groin or prostate including 
prostatitis, a neuropsychiatric disability including 
depression, residuals of meningitis, and residuals of a 
myocardial infarction have not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.381, 3.382, 3.385, 4.9 
(1998).

2.  No new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for residuals of 
hepatitis.  38 U.S.C.A. §§ 1110, 5108, 7104; 38 C.F.R. 
§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The service medical records reveal that in July 1963 the 
veteran was struck in the head by an unknown assailant.  He 
incurred several superficial abrasions of the elbows and in 
the zygomatic area, along with an open wound of the scalp--a 
laceration of the skin of the forehead.  An x-ray report 
showed that the mandible was normal.  Two records each 
contain an impression of brain syndrome manifested by a 
psychoneurosis associated with trauma.  The discharge 
summary, however, does not contain this diagnosis.  The 
veteran was hospitalized from October to November 1964 with 
infectious hepatitis.  Laboratory testing on the day of 
admission was compatible with mild viral hepatitis.  
Examination during that time also revealed scleral asterixis.  
After hospitalization he was returned to full duty.  The 
December 1964 separation examination report is entirely 
negative for the disabilities at issue.  The head, face and 
scalp were normal, as were the mouth, eyes, heart, endocrine 
system, genitourinary system, upper extremities, spine and 
musculoskeletal system.  The veteran was psychiatrically 
normal as well.  A one-inch scar in the middle of the 
forehead was noted.  Audiometric testing revealed that pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
--
-5
LEFT
-5
-5
-5
--
-5

The veteran was hospitalized at the Jewish Hospital of St. 
Louis in April 1980.  He had previously incurred otitis media 
that month, and then had begun to experience hallucinations.  
It was eventually concluded that he had meningitis, probably 
viral, secondary to a contiguous spread of the infection from 
the middle ear.  Findings from an electroencephalogram were 
reportedly consistent with diffuse organic or metabolic 
process.  A radiological report of the skull was negative.  
An electrocardiographic report contains findings compatible 
with an old inferior and anteroseptal myocardial infarction.  
Asterixis was present, although it was not specified whether 
this pertained to one or both eyes.  The veteran was having 
temporal lobe seizures secondary to meningitis.

A May 1980 audiometric report from the Jewish Hospital 
revealed pure tone thresholds, in decibels, were as follows 
for air conduction testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
70
70
LEFT
5
15
15
35
55

Speech audiometry revealed speech discrimination ability of 
72 percent for the right ear and 72 percent for the left.

April 1984 to May 1985 private medical records from the 
Medical Care Group of St. Louis show that the veteran 
apparently had both myopia and presbyopia at the beginning of 
that time period.  In September 1984 he was diagnosed with 
prostatitis.  In December 1984 he had sustained a contusion 
of the forehead and a lumbosacral strain.
In December 1986 the Board, as previously noted, denied 
entitlement to service connection for residuals of hepatitis.

VA outpatient treatment records from July 1996 to June 1998 
have been obtained.  Major depression was diagnosed in July 
1996, at which time the veteran was hospitalized as well.  
Benign prostatic hypertrophy was found at that time too.  A 
June 1997 record reflects a complaint of pain in the liver 
and a delusion by the veteran that he had been poisoned by a 
spy in the military.  In August 1997 an atrophic retinal hole 
of the left eye was assessed.  In August 1997 the veteran 
complained of having ringing in both ears for 30 years, and 
that he had been exposed to noise in service.  Tinnitus was 
diagnosed at the time of a VA audiogram performed that month.  
Apparently between August and September 1997 a cerebral 
infarction was diagnosed.

A radiological report of the right shoulder was negative in 
September 1997, although the veteran was diagnosed with a 
sprain thereof that month.  A November 1997 radiological 
report reveals degenerative joint disease of the lumbar 
spine.  A November 1997 magnetic resonance imaging scan of 
the brain was negative.  February 1998 radiological findings 
included degenerative changes along the intervertebral discs 
of the thoracic and lumbar spine.  A malignant neoplasm of 
the prostate was indicated in March 1998; the veteran 
apparently underwent prostate surgery in May 1998.

II.  Original claims

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If he has not presented 
a well-grounded claim in any instance, his appeal must fail 
as to that issue.  In such a case, there is no duty to assist 
him further in the development of such claim because such 
additional development would be futile.  38 U.S.C.A. § 5107.  
As will be explained below, the Board finds that the 
veteran's claims of service connection for arthritis of the 
back, residuals of an injury to the shoulders including 
arthritis, a knot on the breast, residuals of a head injury, 
bilateral hearing loss, tinnitus, a dental injury, an eye 
disability including a hole in the left retina, a disability 
of the groin or prostate including prostatitis, a 
neuropsychiatric disability including depression, residuals 
of meningitis, or residuals of a myocardial infarction are 
not well grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Presumptive provisions provide that if certain 
chronic diseases, such as arthritis, certain cardiac 
diseases, psychoses and organic diseases of the nervous 
system, among others, become manifest to a degree of 10 
percent within one year of separation from service, such 
disability will be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  Mere 
congenital or developmental defects, absent, displaced or 
supernumerary parts, refractive error of the eye, personality 
disorder and mental deficiency are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  See also 
38 C.F.R. §§ 3.381 and 3.382 (regarding special requirements 
for service connecting dental disabilities).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R.§ 3.385.

In order for a service connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

In this case, there is no evidence whatsoever that eleven 
disabilities claimed, i.e. arthritis of the back, residuals 
of an injury to the shoulders including arthritis, a knot on 
the breast, bilateral hearing loss, tinnitus, a dental 
injury, an eye disability (as defined by regulation) 
including a hole in the left retina, a disability of the 
groin or prostate including prostatitis, a neuropsychiatric 
disability including depression, residuals of meningitis, or 
residuals of a myocardial infarction, in any way had an onset 
in service or were aggravated therein.  Since symptomatology 
of none of them were shown to a compensable degree within a 
year of service, the ones that might otherwise be subject to 
the presumptive provisions (such as arthritis and bilateral 
sensorineural hearing loss), cannot therefore, be presumed to 
have been incurred therein.

None of the disabilities in this group that have ever been 
shown to exist were not shown in service and have not been 
linked to service, and therefore claims of service connection 
for such disabilities (e.g. arthritis of the back, bilateral 
hearing loss--now present as defined by 38 C.F.R. § 3.385, 
tinnitus, a hole in the left retina, postoperative 
prostatitis, major depression, any current residuals of the 
1980 meningitis, or residuals of the myocardial infarction) 
cannot be considered plausible.  These disabilities were all 
diagnosed following service.

More specifically, none of the claimed orthopedic 
disabilities were shown in service or otherwise linked to 
service--to the extent they even currently exist, i.e. 
arthritis of the back, residuals of an injury to the 
shoulders including arthritis, and a knot on the breast.  

In service the veteran did have a head injury, but was 
subsequently returned to duty.  X-ray evidence of the 
mandible revealed no dental injury.  But for a scar of the 
forehead, the separation examination report is entirely 
negative--including for any psychiatric disability due to the 
trauma which had earlier been diagnosed.  The head and scalp 
were otherwise normal at that time.  Aside from whether the 
veteran has claimed service connection for a residual scar 
therefrom, he has not shown that he currently has a residual 
scar and has made no actual contention that such a disability 
currently exists.  Recent medical evidence likewise 
demonstrates no residuals of the inservice head injury.  His 
recent major depression has in no way been associated by 
medical evidence therewith either, even though inservice he 
had an associated psychoneurosis that apparently resolved 
prior to separation.

Although the veteran is not required at separation to have 
met the criteria of 38 C.F.R. § 3.385, for service connection 
for bilateral hearing loss, he still must demonstrate a nexus 
between current hearing loss (as well as for the other 
disabilities) and service in order to prevail on the claim 
involving this disability.  This, he has not done.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Similarly, 
his recently shown tinnitus has not been medically related to 
service either.

Asterixis was shown during and some years after service, but 
there is no indication that this symptom represents a current 
underlying disability, and it was not shown in the recent 
medical evidence which includes evaluation of the eyes.  
Recent evaluation instead has shown a hole in the left 
retina, but no evidence links this newly discovered finding 
to service.  Presbyopia and myopia (refractive error of the 
eyes) have also recently been shown, but such conditions are 
not considered disabilities for purposes of awarding VA 
benefits.  38 C.F.R. §§ 3.303(c), 4.9.

For the foregoing reasons these claims may not be considered 
well grounded and therefore must be denied. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.381, 3.382, 3.385, 4.9; Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

The veteran's contention that physicians told him in service 
that his purported meningitis was chronic and would always be 
present, does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Board notes that the veteran apparently served in the 
military as a practical nurse, in no instance does he assert 
that, based upon his own medical knowledge or expertise, that 
he actually incurred meningitis in service, nor does he offer 
any data to support such a contention or that he could 
competently proffer such an opinion.  Compare Black v. Brown, 
10 Vet. App. 279 (1997) (where the assertions of the 
claimant's spouse, medically trained as a nurse, did not well 
ground a service connection claim where she had no special 
knowledge regarding the area of medicine in question and did 
not participate in his treatment).  The Board finds, 
therefore, that no medical evidence has been submitted that 
could well ground these claims.  Cf. Justus v. Principi, 3 
Vet. App. 510 (1992); King v. Brown, 5 Vet. App. 19, 21 
(1993).

The Board regrets that any prior actions may have created the 
impression that the foregoing claims were considered well 
grounded.  The Court has stated that, "Implausible claims 
should not consume the limited resources of the VA and force 
into even greater backlog and delay those claims which--as 
well-grounded--required adjudication."  Grivois v. Brown, 6 
Vet. App. 136,139 (1994).  The Board also views its 
discussion in this case as sufficient to inform the veteran 
of the elements necessary to complete his application for his 
claims for service connection.  See Robinette.

Since the foregoing issues are not well grounded, the 
benefit-of-the-doubt rule does not apply in their 
adjudication.  Holmes v. Brown, 10 Vet. App. 38 (1997).

III.  Hepatitis

Where a final Board decision exists on a given claim, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered by 
the Board.  38 U.S.C.A. § 7104(b).  The exception to this 
rule states that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  Therefore, 
once a Board decision becomes final the Board does not have 
jurisdiction to consider the previously adjudicated claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  Fossie v. 
West, 12 Vet. App. 1 (1998); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (when new and material evidence has not been submitted 
in a previously disallowed claim further analysis is neither 
required, nor permitted).

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably-likely-to-change-the-
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point,  38 C.F.R. § 3.156(a).  Per that regulation, Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156; Fossie, supra.

In applying the Hodge test, the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, or "Court") has 
elaborated that first, it must be determined whether new and 
material evidence has been presented.  If so, then second, it 
must be determined whether a well-grounded has been 
presented.  If the claim is well grounded, then the claim may 
be reopened and adjudicated upon the merits.  Winters v. 
West, 12 Vet. App. 203 (1999); see Elkins v. West, 12 Vet. 
App. 209 (1999).

In this case there is no evidence that has been presented 
since the Board's December 1986 denial that relates to 
hepatitis--other than perhaps repeating the prior history 
that it had been incurred in service.  Although a panoply of 
other disabilities are discussed in the postservice evidence, 
none of them are indicated as residuals of the apparently 
acute inservice hepatitis infection.  Since the recently 
submitted evidence, at best, only recounts a sketchy history 
of what was already known, that the veteran had a bout of 
hepatitis in service, it cannot be considered more than 
cumulative.  It is therefore not considered to bear directly 
or substantially upon the matter at hand and certainly need 
not be considered in order to decide the claim fairly.  It is 
not new and material evidence.  The RO did apply the now-
rejected Colvin test in adjudicating this claim, but the 
Board finds that since essentially no probative evidence has 
been submitted whatsoever, a remand would be fruitless--the 
veteran cannot possibly prevail in his claim based upon the 
current record.  Compare VAOPGCPREC 16-92, (O.G.C. Prec. 16-
92).

Again, the veteran does not posit any purported medical 
expertise himself to claim that he now has residuals of 
hepatitis.  To the extent that he relies upon what he was 
allegedly told by a physician in service, that residuals of 
hepatitis would always be with him, this does not constitute 
competent medical evidence.  Robinette; Black, both supra; 
cf. Pellerin v. Brown, 10 Vet. App. 415, 418 (1997).


ORDER

Entitlement to service connection for arthritis of the back, 
residuals of an injury to the shoulders including arthritis, 
a knot on the breast, residuals of a head injury, bilateral 
hearing loss, tinnitus, a dental injury, an eye disability 
including a hole in the left retina, a disability of the 
groin or prostate including prostatitis, a neuropsychiatric 
disability including depression, residuals of meningitis, and 
residuals of a myocardial infarction is denied.

No new and material evidence having been presented to reopen 
a claim of entitlement to service connection for residuals of 
hepatitis, the appeal is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

